DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 08, 2022 has been entered.
 
Response to Amendment
Acknowledgement is made of the amendment filed June 08, 2022.  Claims 1-9, 11,12,14-16, 18-25, 27-29 and 31-35 remain pending in the application.  
Claims 1, 8, 12, 14, 15, 18, 25, 27 and 28 are currently amended.  
Claims 10, 13, 17, 26 and 30 have been canceled.
Claims 34 and 35 are new.

Response to Arguments
	Claim rejections under 35 USC 103
Applicant’s arguments, see REMARKS filed June 08, 2022 with respect to claims 1-7, 12-14,18-23, 25-27, 31-33 rejected under 35 U.S.C. 103 as being unpatentable over Hedayet al. (US 2009/0042618 A1) in view of Mehta et al. (US 2008/0232325 A1), have been considered but are not persuasive.



Applicant’s arguments, see REMARKS filed June 08, 2022 with respect to claims 8-11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayet and Mehta as applied to claims 1, 5, 18 and 21 above, and further in view of Takano (US 2017/0126292 A1, cited previously), have been considered but they are not persuasive. 

(1) Applicant’s arguments : “Therefore, Mehta does not disclose that a message "indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction," as in claim 1. Consequently, Mehta does not disclose "transmitting ... a message indicating that the subset of antenna elements is to be used to communicate in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction," as in claim 1,” (REMARKS, page 11, lines 12-18).

Examiner’s response:
The combination of Hedayet al. (US 2009/0042618 A1) in view of Mehta et al. (US 2008/0232325 A1) teaches each and every limitation of claim 1 including, " wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction," as recited in claim 1.
Considering Mehta FIGS. 14 and 16, Mehta discloses in paragraph [0099], “The AS packet embeds antenna selection control (ASC) information 1401 in, e.g., the first long block (LB1) and the DM pilot (P) signal 1402 in the first short block SB1 in case of a slot with 2 SBs, or in LB4 in case of a TTI with 14 LBs. This process is very suitable for traffic in bursts, as selection can be done just before a transmission burst. The ASC information 1401 can indicate which subsets of antennas are being used by the UE to transmit the signals. Thus, the BS can directly associate its channel estimate with a specific antenna. In addition, the ASC information can also indicate an antenna selection request by the UE, and that pilot tone in the second short block SB2 should be used for training by the BS.”
One of ordinary skill in the art would recognize that Mehta discloses the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction when the antenna subarray used by the UE is different than that used by the BS. Thus, the combination of Hedayet and Mehta discloses, " wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction," as recited in claim 1.

(2) Applicant’s arguments : “As another example, the cited portions of Hedayet and Mehta, individually or in combination, do not disclose "selecting, at a wireless device, a subset of antenna elements of a plurality of antenna elements to be used to communicate with a network entity in a second communication direction, wherein the plurality of antenna elements is used to communicate with the network entity in a first communication direction, and wherein the subset of antenna elements includes less than an entirety of the plurality of antenna elements," as in claim 1,” (REMARKS, page 12, lines 3-8).

Examiner’s response:
The combination of Hedayet and Mehta discloses disclose "selecting, at a wireless device, a subset of antenna elements of a plurality of antenna elements to be used to communicate with a network entity in a second communication direction, wherein the plurality of antenna elements is used to communicate with the network entity in a first communication direction, and wherein the subset of antenna elements includes less than an entirety of the plurality of antenna elements," as recited in claim 1.
Hedayat discloses selecting, at a wireless device (FIG. 1, mobile station (MS) 20(1)), a subset of antenna elements (FIG. 1, K antennas)  of a plurality of antenna elements (FIG. 1, N antennas) to be used to communicate with a network entity (FIG. 1, base station 10) in a second communication direction (FIG. 1, uplink signal streams), wherein the plurality of antenna elements is used to communicate with the network entity in a first communication direction (FIG. 1, beamformed downlink signal streams), and wherein the subset of antenna elements incudes less than an entirety of the plurality of antenna elements (paragraph [0017]; “As explained above, an MS, e.g., MS 20(1), uses all of its N antennas for receiving purposes, i.e., receiving signals on a downlink channel from the BS 10, but may use only a subset (K) of its N antennas for transmission purposes on the uplink channel when transmitting to the BS 10.”).
Hedayat discloses all of the above but may not explicitly disclose transmitting, from the wireless device to the network entity, a message indicating that the subset of antenna elements is to be used to communicate in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction.
However, Mehta, in the same field of endeavor as Hedayat, discloses transmitting, from the wireless device to the network entity, a message [FIG. 14, ASC information 1401]  indicating that the subset of antenna elements is to be used to communicate in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction (Mehta, FIG. 14, ASC information 1401 and paragraph [0099]; “The ASC information 1401 can indicate which subsets of antennas are being used by the UE to transmit the signals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hedayet as taught by Mehta such that Hedayet transmits, from the wireless device to the network entity, a message indicating that the subset of antenna elements is to be used to communicate in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction., thus allowing more reliable and higher quality communication with the wireless device with optimal antenna selection (Mehta, paragraph [0015]).
Therefore, the combination of Hedayet and Mehta discloses disclose "selecting, at a wireless device, a subset of antenna elements of a plurality of antenna elements to be used to communicate with a network entity in a second communication direction, wherein the plurality of antenna elements is used to communicate with the network entity in a first communication direction, and wherein the subset of antenna elements includes less than an entirety of the plurality of antenna elements," as recited in claim 1.

(3) Applicant’s arguments : “For example, the cited portions of Hedayet and Mehta, individually or in combination, do not disclose "receiving, at a network entity from a wireless device, a message indicating that a subset of antenna elements of a plurality of antenna elements is to be used by the wireless device to communicate with the network entity in a second communication direction, wherein: . . . a different antenna subarray is used in the second communication direction than is used in the first communication direction," as in claim 18,” (REMARKS, page 13, lines 15-20).
Examiner’s response:
The combination of Hedayet al. (US 2009/0042618 A1) in view of Mehta et al. (US 2008/0232325 A1)  discloses every limitation of claim 18 including, "receiving, at a network entity from a wireless device, a message indicating that a subset of antenna elements of a plurality of antenna elements is to be used by the wireless device to communicate with the network entity in a second communication direction, wherein: . . . a different antenna subarray is used in the second communication direction than is used in the first communication direction," as in claim 18.
As explained above and in the previous Office action, Mehta a message [FIG. 14, ASC information 1401]  indicating that the subset of antenna elements is to be used to communicate in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction (Mehta, FIG. 14, ASC information 1401 and paragraph [0099]; “The ASC information 1401 can indicate which subsets of antennas are being used by the UE to transmit the signals.”)
One of ordinary skill in the art would recognize that Mehta discloses the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction when the antenna subarray used by the UE is different than that used by the BS. Thus, the combination of Hedayet and Mehta discloses, "receiving, at a network entity from a wireless device, a message indicating that a subset of antenna elements of a plurality of antenna elements is to be used by the wireless device to communicate with the network entity in a second communication direction, wherein: . . . a different antenna subarray is used in the second communication direction than is used in the first communication direction," as in claim 18.


(4) Applicant’s arguments : “Takano is silent regarding a second weight set being a subset of a first weight set that includes less than an entirety of the first weight set. Therefore, the cited portions of Takano do not disclose "performing the second communication in the second communication direction comprises applying a second set of beamforming weights to the second communication, wherein the second set of beamforming weights comprises a subset of the first set of beamforming weights that includes less than an entirety of the first set of beamforming weights, the second set of beamforming weights corresponding to the subset of antenna elements used in the second communication direction," as in claim 8,” (REMARKS, page 14, lines 23-26).
Examiner’s response:
The combination of Hedayet al. (US 2009/0042618 A1) in view of Mehta et al. (US 2008/0232325 A1) and further in view of previously cited Takano (US 2017/0126292 A1), teach each and every limitation of claim 8 including, "performing the second communication in the second communication direction comprises applying a second set of beamforming weights to the second communication, wherein the second set of beamforming weights comprises a subset of the first set of beamforming weights that includes less than an entirety of the first set of beamforming weights, the second set of beamforming weights corresponding to the subset of antenna elements used in the second communication direction," as in claim 8.
Claim 8 depends from claim 5 which depends from claim 1 where it has already been shown that the combination of Hedayet in view of Mehta discloses performing the second communication in the second communication direction using a subset of a plurality of antenna elements that is less than an entirety of the plurality of antenna elements. While the combination of Hedayet and Mehta discusses beamforming weights, the combination of Hedayet and Mehta does not explicitly disclose applying a second set of beamforming weights to the second communication. 
Takano, in the same field of endeavor, explicitly discloses applying beamforming weights to a second communication in a second direction in paragraph (FIG. 19, and paragraph [0247]; “For example, the multiple weight sets include a weight set for a first subset 105 including antenna elements 103 that are arranged in the first direction 51 and a weight set for a second subset 107 including antenna elements 103 that are arranged in the second direction 53.”) used to comprises applying a second set of beamforming weights to the second communication, wherein the second set of beamforming weights comprises a subset of the first set of beamforming weights that includes less than an entirety of the first set of beamforming weights, the second set of beamforming weights corresponding to the subset of antenna elements used in the second communication direction.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hedayet and Mehta as taught by Takano such that performing the second communication in the second communication direction (as taught by Hedayet and Mehta) comprises applying a second set of beamforming weights to the second communication (as taught by Takano), wherein the second set of beamforming weights comprises a subset of the first set of beamforming weights that includes less than an entirety of the first set of beamforming weights (Hedayet and Mehta teach a subset of antenna elements is less than an entirety of a first set of antenna elements, Takano teaches beamforming weights), the second set of beamforming weights corresponding to the subset of antenna elements used in the second communication direction (the beamforming weights taught by Takano are applied to the subset of antenna elements taught by Hedayet and Mehta)," as recited in claim 8.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12-14, 18-23, 25-27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayet al. (US 2009/0042618 A1) in view of Mehta et al. (US 2008/0232325 A1).

	Regarding claim 1: 
As shown in FIGS. 1-5C, Hedayet discloses a method of wireless communication (FIG. 1, wireless communications system 5 and paragraph [0013]), the method comprising: 
selecting, at a wireless device (FIG. 1, mobile station (MS) 20(1)), a subset of antenna elements (FIG. 1, K antennas)  of a plurality of antenna elements (FIG. 1, N antennas) to be used to communicate with a network entity (FIG. 1, base station 10) in a second communication direction (FIG. 1, uplink signal streams), wherein the plurality of antenna elements is used to communicate with the network entity in a first communication direction (FIG. 1, beamformed downlink signal streams), and wherein the subset of antenna elements incudes less than an entirety of the plurality of antenna elements (paragraph [0017]; “As explained above, an MS, e.g., MS 20(1), uses all of its N antennas for receiving purposes, i.e., receiving signals on a downlink channel from the BS 10, but may use only a subset (K) of its N antennas for transmission purposes on the uplink channel when transmitting to the BS 10.”).

Hedayat discloses all of the above but may not explicitly disclose transmitting, from the wireless device to the network entity, a message indicating that the subset of antenna elements is to be used to communicate in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction.
However, Mehta, in the same field of endeavor as Hedayat, discloses transmitting, from the wireless device to the network entity, a message [FIG. 14, ASC information 1401]  indicating that the subset of antenna elements is to be used to communicate in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction (Mehta, FIG. 14, ASC information 1401 and paragraph [0099]; “The ASC information 1401 can indicate which subsets of antennas are being used by the UE to transmit the signals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hedayet as taught by Mehta such that Hedayet transmits, from the wireless device to the network entity, a message indicating that the subset of antenna elements is to be used to communicate in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction., thus allowing more reliable and higher quality communication with the wireless device with optimal antenna selection (Mehta, paragraph [0015]).

	Regarding claim 2: 
The combination of Hedayet and Mehta discloses the method of claim 1, wherein the first communication direction is a downlink direction, and wherein the second communication direction is an uplink direction (see Hedayet, FIG. 1 where the first communication direction is a downlink and the second communication direction is an uplink).

	Regarding claim 3: 
The combination of Hedayet and Mehta discloses the method of claim 1, wherein the first communication direction is an uplink direction, and wherein the second communication direction is a downlink direction (see Hedayet, FIG. 1 obvious to try under KSR with one direction being uplink and the other direction being downlink or vice versa).

	Regarding claim 4: 
The combination of Hedayet and Mehta discloses the method of claim 1, further comprising receiving, from the network entity, a grant message indicating that the wireless device is allowed to use the subset of antenna elements for communicating in the second communication direction (Mehta, FIG. 16, step 1640 and paragraph [0106]; “In response to receiving the data packet and the AS signal, the BS estimates the channel and selects an antenna, and transmits the selection to the UE in step 1640.”).


	Regarding claim 5: 
The combination of Hedayet and Mehta discloses the method of claim 1, further comprising: performing a first communication in the first communication direction with the network entity using the plurality of antenna elements (Mehta, paragraph [0051]); and performing a second communication in the second communication direction with the network entity using the subset of antenna elements entity (Mehta, paragraph [0051]).

	Regarding claim 6: 
The combination of Hedayet and Mehta discloses the method of claim 5, wherein: performing the first communication in the first communication direction comprises receiving a first message from the network entity (Mehta, FIG. 16 paragraph [0105]); and performing the second communication in the second communication direction comprises transmitting a second message to the network entity (Mehta, FIG. 16 paragraph [0106]).

	Regarding claim 7: 
The combination of Hedayet and Mehta discloses the method of claim 5, wherein: performing the first communication in the first communication direction comprises transmitting a first message to the network entity (Mehta, FIG. 16 paragraph [0105]); and performing the second communication in the second communication direction comprises receiving a second message from the network entity ((Mehta, FIG. 16 paragraph [0106]).

	Regarding claim 12: 
As shown in FIGS. 1-5C, Hedayet discloses an apparatus (FIG. 1, mobile station (MS) 20(1)) configured for wireless communication (FIG. 1, wireless communications system 5 and paragraph [0013]), the apparatus comprising: 
at least one processor (inherent, also see FIG. 2 and paragraph [0026]; “The functions of the controller 16 may be implemented by logic encoded in one or more tangible media (e.g., embedded logic such as an application specific integrated circuit, digital signal processor instructions, software that is executed by a processor, etc.), wherein the memory 17 stores data used for the computations described herein (and/or to store software or processor instructions that are executed to carry out the computations described herein).”); and 
a memory coupled to the at least one processor (inherent, also see FIG. 2 and paragraph [0026]), wherein the at least one processor is configured to: 
select, at a wireless device (FIG. 1, mobile station (MS) 20(1)), a subset of antenna elements (FIG. 1, K antennas)  of a plurality of antenna elements (FIG. 1, N antennas) to be used to communicate with a network entity (FIG. 1, base station 10) in a second communication direction (FIG. 1, uplink signal streams), wherein the plurality of antenna elements is used to communicate with the network entity in a first communication direction (FIG. 1, beamformed downlink signal streams), and wherein the subset of antenna elements incudes less than an entirety of the plurality of antenna elements (paragraph [0017]; “As explained above, an MS, e.g., MS 20(1), uses all of its N antennas for receiving purposes, i.e., receiving signals on a downlink channel from the BS 10, but may use only a subset (K) of its N antennas for transmission purposes on the uplink channel when transmitting to the BS 10.”).

Hedayat discloses all of the above but may not explicitly disclose initiate transmission, from the wireless device to the network entity, of a message indicating that the subset of antenna elements is to be used to communicate in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction.
However, Mehta, in the same field of endeavor as Hedayat, discloses initiate transmission, from the wireless device to the network entity, a message [FIG. 14, ASC information 1401]  indicating that the subset of antenna elements is to be used to communicate in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction. (Mehta, FIG. 14, ASC information 1401 and paragraph [0099]; “The ASC information 1401 can indicate which subsets of antennas are being used by the UE to transmit the signals.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hedayet as taught by Mehta such that Hedayet initiates transmission, from the wireless device to the network entity, a message indicating that the subset of antenna elements is to be used to communicate in the second communication direction, thus allowing more reliable and higher quality communication with the wireless device with optimal antenna selection (Mehta, paragraph [0015]).



	Regarding claim 14: 
The combination of Hedayet and Mehta discloses the apparatus of claim 12, wherein the message does not indicate a lack of beam correspondence between the first communication direction and the second communication direction or a mixed-mode beam correspondence between the first communication direction and the second communication direction (see Mehta, paragraph [0051]).

	Regarding claim 18: 
As shown in FIGS. 1-5C, Hedayet discloses a method of wireless communication (FIG. 1, wireless communications system 5 and paragraph [0013]), the method comprising: 
receiving, at a network entity (FIG. 1, base station 10) from a wireless device (FIG. 1, mobile station (MS) 20(1)), signals  from a subset of antenna elements (FIG. 1, K antennas) of a plurality of antenna elements (FIG. 1, N antennas) used by the wireless device (FIG. 1, mobile station (MS) 20(1)) to communicate with the network entity (FIG. 1, base station 10)  in a second communication direction (FIG. 1, uplink signal streams), wherein the plurality of antenna elements is used by the wireless device to communicate with the network entity in a first communication direction (FIG. 1, beamformed downlink signal streams), and wherein the subset of antenna elements includes less than an entirety of the plurality of antenna elements (paragraph [0017]; “As explained above, an MS, e.g., MS 20(1), uses all of its N antennas for receiving purposes, i.e., receiving signals on a downlink channel from the BS 10, but may use only a subset (K) of its N antennas for transmission purposes on the uplink channel when transmitting to the BS 10.”), and a different antenna subarray is used in the second communication direction than is used in the first communication direction; and
transmitting, from the network entity (FIG. 1, base station 10) to the wireless device (FIG. 1, mobile station (MS) 20(1)) (FIG. 3, block 180 and paragraph [0038]; “At 180, the P beamforming weights are applied to P transmit signal streams to produce P MIMO signal streams that are transmitted via the M plurality of antennas of the BS 10 to the N plurality of antennas of MS 20(1).”).

Hedayat discloses all of the above but may not explicitly disclose (1) a message indicating that a subset of antenna elements of a plurality of antenna elements is to be used by the wireless device to communicate with the network entity in a second communication direction (2) a message indicating that the wireless device is allowed to use the subset of antenna elements for communicating in the second communication direction, wherein the message indicates that a different antenna subarray is used in the second communication direction than is used in the first communication direction.
However, Mehta, in the same field of endeavor as Hedayat, discloses (1) a message indicating that a subset of antenna elements of a plurality of antenna elements is to be used by the wireless device to communicate with the network entity in a  second communication direction (Mehta, FIG. 14, ASC information 1401 and paragraph [0099]; “The ASC information 1401 can indicate which subsets of antennas are being used by the UE to transmit the signals.”) and (2) a message indicating that the wireless device is allowed to use the subset of antenna elements for communicating in the second communication (Mehta, FIG. 16, step 1640 and paragraph [0106]; “In response to receiving the data packet and the AS signal, the BS estimates the channel and selects an antenna, and transmits the selection to the UE in step 1640.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hedayet as taught by Mehta such that Hedayet comprises (1) a message indicating that a subset of antenna elements of a plurality of antenna elements is to be used by the wireless device to communicate with the network entity in a  second communication direction (2) a message indicating that the wireless device is allowed to use the subset of antenna elements for communicating in the second communication direction, thus allowing more reliable and higher quality communication with the wireless device with optimal antenna selection (Mehta, paragraph [0015]).

	Regarding claim 19: 
The combination of Hedayet and Mehta discloses the method of claim 18, wherein the first communication direction is a downlink direction, and wherein the second communication direction is an uplink direction (see Hedayet, FIG. 1 where the first communication direction is a downlink and the second communication direction is an uplink).

	Regarding claim 20: 
The combination of Hedayet and Mehta discloses the method of claim 18, wherein the first communication direction is an uplink direction, and wherein the second communication direction is a downlink direction (see Hedayet, FIG. 1 obvious to try under KSR with one direction being uplink and the other direction being downlink or vice versa).

	Regarding claim 21: 
The combination of Hedayet and Mehta discloses the method of claim 18, further comprising: performing a first communication in the first communication direction with the wireless device, the first communication corresponding to the plurality of antenna elements (Mehta, paragraph [0051]); and performing a second communication in the second communication direction with the wireless device, the second communication corresponding to the subset of antenna (Mehta, paragraph [0051]).

	Regarding claim 22: 
The combination of Hedayet and Mehta discloses the method of claim 21, wherein: performing the first communication in the first communication direction comprises transmitting a first message to the wireless device (Mehta, paragraph [0105]); and performing the second communication in the second communication direction comprises receiving a second message from the wireless device (Mehta, paragraph [0106]).


	Regarding claim 23: 
The combination of Hedayet and Mehta discloses the method of claim 21, wherein: performing the first communication in the first communication direction comprises receiving a first message from the wireless device (Mehta, paragraph [0105]); and performing the second communication in the second communication direction comprises transmitting a second message to the wireless device (Mehta, paragraph [0106]).

	Regarding claim 25: 
As shown in FIGS . 1-11, Hedayet discloses an apparatus (FIG. 1, base station 10) configured for wireless communication (FIG. 1, wireless communications system 5 and paragraph [0013]), the apparatus comprising: 
at least one processor (inherent, also see FIG. 2 and paragraph [0026]; “The functions of the controller 16 may be implemented by logic encoded in one or more tangible media (e.g., embedded logic such as an application specific integrated circuit, digital signal processor instructions, software that is executed by a processor, etc.), wherein the memory 17 stores data used for the computations described herein (and/or to store software or processor instructions that are executed to carry out the computations described herein).”); and 
a memory coupled to the at least one processor (inherent, also see FIG. 2 and paragraph [0026]), wherein the at least one processor is configured to: 
receive, at a network entity (FIG. 1, base station 10) from a wireless device (FIG. 1, mobile station (MS) 20(1)), signals  from a subset of antenna elements (FIG. 1, K antennas) of a plurality of antenna elements (FIG. 1, N antennas) used by the wireless device (FIG. 1, mobile station (MS) 20(1)) to communicate with the network entity (FIG. 1, base station 10)  in a second communication direction (FIG. 1, uplink signal streams), wherein the plurality of antenna elements is used by the wireless device to communicate with the network entity in a first communication direction (FIG. 1, beamformed downlink signal streams), and wherein the subset of antenna elements includes less than an entirety of the plurality of antenna elements (paragraph [0017]; “As explained above, an MS, e.g., MS 20(1), uses all of its N antennas for receiving purposes, i.e., receiving signals on a downlink channel from the BS 10, but may use only a subset (K) of its N antennas for transmission purposes on the uplink channel when transmitting to the BS 10.”).
initiate transmission, from the network entity (FIG. 1, base station 10) to the wireless device (FIG. 1, mobile station (MS) 20(1)), of signal streams (FIG. 1, mobile station (MS) 20(1)) (FIG. 3, block 180 and paragraph [0038]; “At 180, the P beamforming weights are applied to P transmit signal streams to produce P MIMO signal streams that are transmitted via the M plurality of antennas of the BS 10 to the N plurality of antennas of MS 20(1).”).

Hedayat discloses all of the above but may not explicitly disclose (1) a message indicating that a subset of antenna elements of a plurality of antenna elements is to be used by the wireless device to communicate with the network entity in a second communication direction (2) a message indicating that the wireless device is allowed to use the subset of antenna elements for communicating in the second communication direction.
However, Mehta, in the same field of endeavor as Hedayat, discloses (1) a message indicating that a subset of antenna elements of a plurality of antenna elements is to be used by the wireless device to communicate with the network entity in a  second communication direction direction (Mehta, FIG. 14, ASC information 1401 and paragraph [0099]; “The ASC information 1401 can indicate which subsets of antennas are being used by the UE to transmit the signals.”) and (2) a message indicating that the wireless device is allowed to use the subset of antenna elements for communicating in the second communication (Mehta, FIG. 16, step 1640 and paragraph [0106]; “In response to receiving the data packet and the AS signal, the BS estimates the channel and selects an antenna, and transmits the selection to the UE in step 1640.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hedayet as taught by Mehta such that Hedayet comprises (1) a message indicating that a subset of antenna elements of a plurality of antenna elements is to be used by the wireless device to communicate with the network entity in a  second communication direction (2) a message indicating that the wireless device is allowed to use the subset of antenna elements for communicating in the second communication direction, thus allowing more reliable and higher quality communication with the wireless device with optimal antenna selection (Mehta, paragraph [0015]).

	Regarding claim 27: 
The combination of Hedayet and Mehta discloses the apparatus of claim 25, wherein the message does not indicate a lack of beam correspondence between the first communication direction and the second communication direction or a mixed-mode beam correspondence between the first communication direction and the second communication direction (see Mehta, paragraph [0051]).


Regarding claim 31:
The combination of Hedayet and Mehta discloses the method of claim 1, wherein the message includes a field that indicates a beam correspondence state between the first communication direction and the second communication direction that differs from total beam correspondence and a lack of any beam correspondence (Mehta, FIG. 14, 1401 and paragraph [0100]) .

Regarding claim 32:
The combination of Hedayet and Mehta discloses the method of claim 1, wherein the plurality of antenna elements includes each antenna element included in the subset of antenna elements and one or more additional antenna elements of the wireless device (Hedayet, paragraph [0019]; “ It is assumed that the first K antennas of MS 20(1) are the active antennas”).

Regarding claim 33:
The combination of Hedayet and Mehta discloses the method of claim 1, wherein determining the subset of antenna elements to be used to communicate in the second communication direction comprises determining to deactivate one or more of the plurality of antenna elements to communicate in the second communication direction (Hedayet, paragraph [0019]; “ It is assumed that the first K antennas of MS 20(1) are the active antennas” [implies some antenna elements are deactivated]).

Claims 8, 9, 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over The combination of Hedayet and Mehta as applied to claims 1, 5, 18 and 21 above, and further in view of Takano (US 2017/0126292 A1, cited previously).

Regarding claim 8: 
The combination of Hedayet in view of Mehta discloses the method of claim 1 further comprising: 
performing a first communication in the first communication direction, wherein performing the first communication in the first communication direction comprises applying a first set of beamforming weights to the first communication (see Hedayet, paragraph [0014]; “The BS 10 comprises a first plurality of antennas 18(1)-18(M) and the MS's 20(1)-- 20(K) comprise a second plurality of antennas 22(1)-22(N). The BS 10 may wirelessly communicate with individual ones of the MS's 20(1)-20(J) using a wideband wireless communication protocol in which the bandwidth is much larger than the coherent frequency bandwidth.”); and 
 performing a second communication in the second communication direction, wherein performing the second communication in the second communication direction comprises applying a second set of beamforming weights to the second communication (see Hedayet, paragraph [0016]; “FIG. 1 is illustrative more generally of a wireless communication link between two nodes or devices, where the first node or device is the BS 10 that has M antennas and the second node or device is an MS, e.g., MS 20(1) that has N antennas. Due to the reciprocity of a time division duplex (TDD) channel, the BS 10 can learn about the downlink channel (from its M antennas to the N antennas of MS 20(1)) by observing conditions of the uplink channel based on signals that the BS 10 receives at its M antennas from less than all (K.ltoreq.N) of the antennas of the MS 20(1).”), and wherein: 
the second set of beamforming weights comprises a  subset of the first set of beamforming weights that includes less than an entirety of the first set of beamforming weights (see Hedayet, paragraph [0017]; “As explained above, an MS, e.g., MS 20(1), uses all of its N antennas for receiving purposes, i.e., receiving signals on a downlink channel from the BS 10, but may use only a subset (K) of its N antennas for transmission purposes on the uplink channel when transmitting to the BS 10.”), 
the second set of beamforming weights corresponds to the subset of antenna elements used in the second communication direction, the first communication direction is a downlink direction or an uplink direction, and the second communication direction is the other of the downlink direction or the uplink direction (Mehta, FIG. 14, ASC information 1401 and paragraph [0099]; “The ASC information 1401 can indicate which subsets of antennas are being used by the UE to transmit the signals.”). 
While the combination of Hedayet and Mehta discusses beamforming weights (Hedayet, paragraph [0017]; “This derived knowledge of the complete channel (between all M antennas of the BS 10 and all N antennas of the MS 20(1)) is used to compute beamforming weights for MIMO beamforming transmission of one or more signals streams to the MS 20(1)).”), the combination of Hedayet and Mehta does not explicitly disclose applying a second set of beamforming weights to the second communication. 
Takano, in the same field of endeavor, explicitly discloses applying beamforming weights to a second communication in a second direction in paragraph (FIG. 19, and paragraph [0247]; “For example, the multiple weight sets include a weight set for a first subset 105 including antenna elements 103 that are arranged in the first direction 51 and a weight set for a second subset 107 including antenna elements 103 that are arranged in the second direction 53.”) used to comprises applying a second set of beamforming weights to the second communication, wherein the second set of beamforming weights comprises a subset of the first set of beamforming weights that includes less than an entirety of the first set of beamforming weights, the second set of beamforming weights corresponding to the subset of antenna elements used in the second communication direction.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Hedayet and Mehta as taught by Takano such that performing the second communication in the second communication direction (as taught by Hedayet and Mehta) comprises applying a second set of beamforming weights to the second communication (as taught by Takano), wherein the second set of beamforming weights comprises a subset of the first set of beamforming weights that includes less than an entirety of the first set of beamforming weights (Hedayet and Mehta teach a subset of antenna elements is less than an entirety of a first set of antenna elements, Takano teaches beamforming weights), the second set of beamforming weights corresponding to the subset of antenna elements used in the second communication direction (the beamforming weights taught by Takano are applied to the subset of antenna elements taught by Hedayet and Mehta)," as in claim 8 thus allowing improved beamforming (Takano, paragraph [0011]).

	Regarding claim 9: 
The combination of Hedayet, Mehta and Takano discloses the method of claim 8, further comprising, prior to applying the second set of beamforming weights, performing one or more calibration operations on the second set of beamforming weights (Takano, FIG. 2, paragraph [0060]; “Referring to FIG. 2, a transmission signal 92 corresponding to each antenna element 91 is complex-multiplied by a weight coefficient 93 in a multiplier”).



	Regarding claim 11: 
The combination of Hedayet, Mehta and Takano discloses the method of claim 1, further comprising: receiving, from the network entity, one or more channel state information reference signals (CSI-RSs) responsive to transmitting the message; performing one or more beam measurement operations on the one or more CSI-RSs; generating a set of beamforming weights based on the one or more beam measurement operations; and applying the set of beamforming weights to a signal scheduled for communication in the second communication direction (Takano, FIG. 2, paragraph [0059]; “In addition, there is a reference signal called a channel state information reference signal (CSI-RS). Similarly to the CRS, the CSI-RS is transmitted without beamforming. However, since a transmission frequency of the CSI-RS is low, measurement by receiving the CSI-RS consumes much time. Hereinafter, a relation between multiplication of a weight coefficient and insertion (or mapping) of a reference signal will be described with reference to FIG. 2.”).


Regarding claim 24: 
The combination of Hedayet, Mehta and Takano discloses the method of claim 18, further comprising transmitting, to the wireless device, and one or more channel state information reference signals responsive to receiving the message (Takano, FIG. 2, paragraph [0059]).


Allowable Subject Matter
Claims 15, 16, 28, 29, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach, “wherein: a first state corresponds to a lack of beam correspondence between the first communication direction and the second communication direction; a second state corresponds to beam correspondence between the first communication direction and the second communication direction; and the message indicates a third state that is different from the first state and the second state.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633